Citation Nr: 0426895	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  94-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disorder, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected left knee disorder, currently evaluated as 
20 percent disabling.

3.  Entitlement to an increased disability rating for a 
service-connected right knee disorder, currently evaluated as 
10 percent disabling.

4.  Entitlement to an increased (compensable) disability 
rating for a service-connected right fibula disorder.

5.  Entitlement to an increased (compensable) disability 
rating for a service-connected right foot disorder.

6.  Entitlement to an increased disability rating for 
service-connected left bicipital tendonitis, currently 
evaluated as 10 percent disabling.

7.  Entitlement to an increased disability rating for 
service-connected right bicipital tendonitis, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  

Procedural history

The veteran served on active duty from December 1968 to July 
1991. 

Service connection was granted for the disabilities here on 
appeal in a March 1992 rating decision.  In that decision, 
the RO assigned a 10 percent disability rating for the lumbar 
spine disability and noncompensable ratings for the left 
knee, right knee, right fibula and right foot disabilities, 
as well as for the left and right bicipital tendonitis.  The 
veteran disagreed with the ratings assigned and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
April 1993.  



In a July1995 rating decision, the disability rating assigned 
the veteran's lumbar spine was increased to 20 percent and 
the ratings assigned the right and left disabilities were 
increased to 10 percent.  The veteran continued to express 
his disagreement with those ratings.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993)
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].  

The veteran testified at a RO hearing in July 1996.  The 
transcript of the hearing has been associated with the 
veteran's claims folder and has been reviewed by the Board.

In August 1999, the Board remanded these issues for further 
evidentiary development.  After the requested development was 
accomplished, in a May 2003 rating decision, the rating 
assigned the veteran's lumbar spine was increased to 
40 percent; the rating assigned his left knee was increased 
to 20 percent; and the ratings assigned for the right and 
left bicipital tendonitis were increased to 10 percent.  The 
veteran continued to express his disagreement with those 
ratings.  

Issues not on appeal

With respect to the issues involving the right foot 
disability and left and right bicipital tendonitis, for 
reasons explained in detail below the Board believes that the 
veteran's appeal was withdrawn a number of years ago.

The Board observes that in addition to remanding the issues 
listed above, its August 1999 decision included decisions on 
the merits as to three other issues on appeal at that time.  
The Board's August 1999 denial of increased ratings for the 
veteran's service-connected  hemorrhoids, hypertension and 
left elbow disorder is final.  See 38 C.F.R. § 20.1100 
(2003).  Accordingly, those issues will be addressed no 
further herein.

In a March 2001 rating decision, the RO denied the veteran's 
claims of entitlement to increased ratings for his 
hypertension and left elbow disorder.  In an April 2004 
rating decision, the RO denied the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
To the Board's knowledge, the veteran has not disagreed with 
those decisions.  Accordingly, those issues are not within 
the Board's jurisdiction and they will be addressed no 
further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

With respect to the TDIU claim, the Board notes that, 
according to VA's General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities which are the subject of the 
increased rating claim.  If entitlement to a TDIU rating is 
based in whole or in part on other service-connected 
disabilities which are not the subject of the appealed RO 
decision, the Board lacks jurisdiction over the TDIU claim 
except where appellate jurisdiction is assumed in order to 
grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See 
VAOGCPREC 6-96.  VA General Counsel opinions are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2003).

Consideration of TDIU in this case would necessarily involve 
consideration of the veteran's other service-connected 
disabilities which are not here on appeal.  This the Board 
cannot do.  Therefore, the Board concludes, based on the VA 
General Counsel Opinion referred to above, that it does not 
have jurisdiction over the issue of entitlement to TDIU which 
has not been appealed by the veteran.  

Finally, the Board notes that in May 2004, the veteran filed 
a claim of entitlement to service connection for a cervical 
spine disorder.  The record shows that the RO has begun 
development of this issue.  As that matter has not yet been 
adjudicated by the agency of jurisdiction, the Board is 
without authority to consider it. 

FINDINGS OF FACT

1.  The veteran's lumbar spine disability is manifested by 
complaints of severe constant pain.  Objective evidence 
includes essentially normal neurological findings, no muscle 
spasms, no absent ankle jerk and mild to moderate 
degenerative changes.

2.  The veteran's right knee disability is manifested by 
complaints of pain associated with motion.  Objective 
clinical findings include no instability of the knee, x-ray 
evidence of arthritis and range of motion measured from 0 to 
120 degrees.

3.  The veteran's left knee disability is manifested by 
complaints of pain associated with motion and instability.  
Objective clinical findings include mild instability, and 
range of motion from 10 to 100 degrees.

4.  The veteran's right fibula disability is manifested by 
complaints of pain, stiffness and limitation of ankle motion.  
Objective clinical findings include mild limitation of 
motion.

5.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected low 
back, bilateral knee or right fibula disabilities, so as to 
render impractical the application of the regular schedular 
standards.

6.  On July 12, 1996, prior to the promulgation of a decision 
in the appeal, the RO received notification from the veteran 
that he wished to withdraw his appeals regarding the claims 
of entitlement to increased disability ratings for a right 
foot disorder and right and left bicipital tendonitis.


CONCLUSIONS OF LAW

1.  The criteria for a higher disability rating for the 
veteran's service-connected  lumbar spine disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2003).  

2.  The criteria for a higher disability rating for the right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2003).

3.  The criteria for a higher disability rating for the left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Codes 5003, 5257, 
6260, 5261 (2003).

4.  The criteria for a higher disability rating for the left 
fibula disability, 10 percent, have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 
5262 (2003).

5.  The criteria for referral for increased disability 
ratings for service-connected low back, bilateral knee or 
right fibula disabilities on an extraschedular basis have not 
been met. 38 C.F.R. § 3.321(b)(1) (2003).

6.  The criteria for withdrawal of a substantive appeal by 
the veteran have been met with respect to the claims of 
entitlement to increased disability ratings for a right foot 
disorder and for right and left bicipital tendonitis; the 
Board lacks jurisdiction to further consider these claims on 
appeal and they are therefore dismissed.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased disability 
ratings for his service-connected disabilities of the lumbar 
spine, left knee, right knee and right fibula.  The matters 
of the veteran's appeals with respect to the right foot 
disability and bilateral bicipital tendonitis will also be 
addressed in this decision.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not 
relevant here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the right foot issue and the 
right and left bicipital tendonitis.  As explained below, 
those issues are being dismissed due to the veteran's 
withdrawal of his substantive appeal.  While the Court held 
in Verdon v. Brown, 8 Vet. App. 529, 533 (1996) that the 
question of whether a claim has been withdrawn is itself a 
question of fact for the Board to decide, in this case that 
question is undisputed.  Verdon dealt with a withdrawal that 
was ambiguous.  In this case, the veteran stated his intent 
to withdraw clearly and echoed his written statement in his 
hearing testimony.  The veteran has never contended that he 
did not withdraw his claims, only that he later rescinded the 
withdrawal.  The only question left to be decided here is 
whether the veteran's attempt at rescission was effective.  
As will be discussed below, such a rescission is not legally 
permitted.  Therefore, the law is dispositive of these 
appeals and based on the Court's decision in Manning, the 
Board concludes that those claims are not subject to the 
provisions of the VCAA.  

In the alternative, and also with respect to the remaining 
four claims, the Board has carefully considered the 
provisions of the VCAA and the implementing regulations in 
light of the record on appeal, and for reasons expressed 
immediately below finds that the development of all issues 
has proceeded in accordance with the provisions of the law 
and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's August 1999 
remand, by the remand itself, by the March 1992 and July 1995 
rating decisions, by the November 1993 statement of the case 
(SOC), and by supplemental statements of the case (SSOCs) in 
August 1995, July 2001, May 2003 and April 2004 of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran in 
January 2004, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter explained what the evidence must show to substantiate 
his increased rating claims and asked that he identify any 
additional evidence pertinent to his claims.  It also 
explained that VA would obtain service records, VA records 
and other government records and would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims, and 
it properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in March 
1992, many years prior to the enactment of the VCAA in 
November 2000.  Furnishing the veteran with VCAA notice prior 
to this initial adjudication was clearly an impossibility; 
VA's General Counsel has held that the failure to do so does 
not constitute error.  See VAOGCPREC 7-2004.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).  Subsequent 
to furnishing the veteran with the VCAA letter in January 
2004, the RO readjudicated his claims in an April 2004 
supplemental statement of the case.  Thus, any VCAA notice 
deficiency has been rectified.   

The Board notes that the fact that the veteran's claim was 
readjudicated by the RO in April 2004, prior to the 
expiration of the one-year period following the January 2004 
notice letter does not render the RO's notice invalid or 
inadequate.  The recently enacted Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 
16, 2003) [to be codified at 38 U.S.C. §  ____], made 
effective from November 9, 2000, specifically addresses this 
matter and provides that nothing in paragraph (1) of 38 
U.S.C.A. § 5103 shall be construed to prohibit VA from making 
a decision on a claim before the expiration of the one-year 
period referred to in that subsection.

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.
In particular, the RO has obtained the veteran's service 
medical records and post-service VA treatment records.  In 
addition, the veteran has been afforded VA examinations in 
August 1991, August 1996, November 1997, August 2000, April 
2001, February 2002, June 2002 and February 2003.  

As has been noted elsewhere in this decision, the Board 
remanded this case in August 1999 for additional evidentiary 
development.  Such development has been accomplished.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran stated at his July 1996 hearing that he had no 
private records, and that all of his medical records were 
from the Air Force or VA.  In February 2002, the veteran 
submitted a signed records statement indicating that he had 
been informed that he could provide additional information in 
support of his claim, but that he had already provided all 
the information available to him and had no other information 
to add to his claim.  There is no indication that there 
exists any evidence which has a bearing on this case which 
has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he 
wanted a BVA hearing, but withdrew his request in an August 
1995 statement, requesting instead a RO hearing.  He was 
afforded a local RO hearing in July 1996, the transcript of 
which is of record.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

The following provisions apply generally to all of the 
claims.  The Board will discuss additional provisions in 
conjunction with specific issues below.

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Fenderson considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

1.  Entitlement to an increased disability rating for a 
lumbar spine disorder, currently evaluated as 40 percent 
disabling.

The veteran is seeking an increased disability rating for his 
service-connected lumbar spine disability, which is currently 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002) [intervertebral disc syndrome].  
He essentially contends that the symptomatology associated 
with this disability is more severe than is contemplated by 
the currently assigned rating.

Pertinent law and regulations

The law and regulations pertaining to increased rating claims 
in general and to rating musculoskeletal disabilities is set 
out above.  The Board will now address the law and 
regulations specifically pertaining to disabilities of the 
spine.

Revised schedular criteria 

Effective September 26, 2003, during the pendency of this 
claim, VA revised the rating criteria used to for evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The amendment is effective September 26, 
2003.  

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, the revised regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2003); VAOPGCPREC. 3-2000.  

The RO has rated the veteran's low back disability under both 
the former and the current schedular criteria.  The veteran 
has recently been provided with the revised criteria.  See 
the April 2004 Supplemental Statement of the Case.

Specific schedular criteria

(i.)  The former schedular criteria

The veteran's service-connected back disability was rated by 
the RO under 38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2002), 
which provides as follows.

5293 Intervertebral disc syndrome:

60 % Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief;

40% Severe; recurring attacks, with intermittent relief;

20% Moderate; recurring attacks;

10% Mild;

0% Postoperative, cured.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Words such as "mild," "moderate," "severe" and "pronounced" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (2003).  

It should also be noted that use of terminology such as 
"mild" by VA examiners and other medical professionals, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2003).

(ii.)  The current schedular criteria

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:
	
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):	
	
With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease	
	
100% Unfavorable ankylosis of the entire spine;
	
50% Unfavorable ankylosis of the entire thoracolumbar 
spine;
	
40% Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;
	
30% Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;
	
20% Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis;
	
10% Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but	 not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.	

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.


5235 Vertebral fracture or dislocation	
5236 Sacroiliac injury and weakness	
5237 Lumbosacral or cervical strain	
5238 Spinal stenosis	
5239 Spondylolisthesis or segmental instability	
5240 Ankylosing spondylitis	
5241 Spinal fusion	
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003)	

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2003). 

5243 Intervertebral disc syndrome

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §  4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

60% With incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months; 

40% With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the 
past 12 months;

20% With incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the 
past 12 months;

10% With incapacitating episodes having a total duration 
of at least one week but less than 2 weeks during the 
past 12 months.

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2003).

(iii.) Arthritis

Diagnostic Code 5003 provides as follows:

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below:

20% With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations;

10% With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.

Note (1): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.

See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

Analysis

Mittleider concerns

The Board may compensate the veteran only for service-
connected disability.  However, the Board is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).  A critical question to be determined in connection 
with this appeal, therefore, is whether any non service-
connected pathology contributes to the veteran's overall 
level of low back symptomatology and whether the evidence 
provides a sufficient basis for the Board to distinguish such 
symptoms.  

The veteran was originally service connected for lumbar 
scoliosis.  The Board notes, however, that there is evidence 
of an intercurrent injury to the veteran's lumbar spine in 
1997, after service connection was granted and indeed after 
this appeal was initiated.  This injury resulted in a 
herniated nucleus pulposus, for which the veteran underwent 
disc excision surgery in 2000.  A February 2002 examiner 
specifically found that the herniated nucleus pulposus was 
not related to the in-service injury.  However, a February 
2003 examiner found that the service-connected disability did 
to an extent predispose the veteran to have the disc 
herniation.  Based on this finding, the Board will attribute 
symptoms of herniated nucleus pulposus to the service-
connected low back disability, as did the RO.

In addition, the Board is presented with a record on appeal 
which demonstrates that, in addition to the service-connected 
lumbar spine disability, the veteran has been diagnosed with 
a cervical spine disorder which is not service connected.  He 
is also diagnosed with several disabilities of the lower 
extremities, some of which are service connected and will be 
addressed separately below, but others are not service 
connected.

In this case, the Board does not believe that there is any 
significant confusion of symptomatology in the evidence if 
record.  Findings for the lumbosacral spine are generally 
distinguished from other findings.  While findings regarding 
radiculopathy are potentially overlapping, the Board will 
consider such findings as attributable to the low back 
disorder.  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

As noted above, the RO chose to rate the veteran under 
Diagnostic Code 5293 [intervertebral disc syndrome].  This 
appears to most closely approximate the veteran's service-
connected lumbar spine disability.  No other diagnostic code 
fits the disability as well.  Ankylosis of the lumbosacral 
spine is not shown or suggested in the evidence of record for 
purposes of Diagnostic Code 5286, 5289.  There is also no 
evidence of vertebral fracture (Diagnostic Code 5285) or 
lumbosacral strain Diagnostic Code 5295). 

While there is evidence of arthritis associated with the 
veteran's service-connected low back disability, Diagnostic 
Code 5003 (which deals with degenerative arthritis) rates by 
analogy to limitation of motion of the joint affected.  A 
disability rating higher than the currently assigned 40 
percent is not available under the diagnostic code for 
limitation of motion of the lumbar spine, Diagnostic Code 
5292.  Thus, rating the veteran based on arthritis would not 
avail the veteran.  

Accordingly, the veteran will be rated under the former 
rating schedule using the diagnostic code for intervertebral 
disc syndrome, Diagnostic Code 5293 and under the current 
rating schedule using its successor, Diagnostic Code 4243.  

Schedular rating

(i.)  The former schedular criteria
  
As discussed above, in order to warrant a 60 percent rating 
under former Diagnostic Code 5293, the evidence must show 
symptoms which are pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc, and with little intermittent relief.  

With respect to specific symptoms, the evidence does not show 
either demonstrable muscle spasm or absent ankle jerk.  While 
the November 1997 examiner opined that it appeared that most 
of the veteran's limitations were secondary to muscle spasms, 
the Board finds it significant that the examiner found that 
no muscle spasms were demonstrated on objective examination.  
The February 2003 examiner also found no muscle spasm on 
objective examination, as did the August 1991 examiner.  No 
ankle jerk has been identified.  The August 1996 neurological 
examiner noted that ankle reflexes were 1+ with downgoing 
toes.  The veteran was noted to be able to suppress his 
reflexes; however, good ones could be elicited with 
reinforcement.  

With respect to general neurologic findings appropriate to 
the site of the diseased disc, an August 1996 VA spine 
examination produced essentially normal neurological 
findings.  The examiner diagnosed mild discogenic 
degenerative disease of the lumbosacral spine.  Objective 
findings showed a normal neurologic examination.  Sensory 
examination showed normal pin position and vibration.  
Straight leg raising was negative to 90 degrees, while 
sitting, but very positive when on his back.  The veteran's 
gait was normal.  Heel walking was okay; toe walking was 
painful, but he could do it; tandem walking was normal.  The 
veteran was observed to walk in from the waiting room to the 
office, at which time he had no problems.  His strength was 
excellent and back pain was not produced on deltoid testing.  

The November 1997 joints examiner found that the veteran was 
neurologically intact, both motor and sensory.  He diagnosed 
chronic low back pain secondary to very mild degenerative 
disk disease and a mechanical component.  The veteran 
complained of a low backache with occasional numbness which 
spreads to the lower extremities.  On examination, the 
veteran was noted to ambulate without a limp.  Straight leg 
raises were negative, however the straight leg raise did 
bring on some tightness and pain in his lower back.

The most recent February 2003 examination shows that the 
veteran walks with a normal gait, there was no tenderness to 
palpation of the spine.  Significantly, there was no muscle 
spasm noted.  There was some complaint of pain on midline 
percussion of the lower lumbar.  Seated straight leg raising 
was negative, bilaterally.  The examiner concluded that the 
objective examination was normal, leaving only the subjective 
complaints.

A February 2002 examination shows evidence of pain in the 
legs; however, this was found not to be consistent with 
radiculopathy.  An x-ray comparison was made to a February 
1999 study.  There was mild degeneration of the L3-4 
intervertebral disc.  Mild bulging of the degenerate annulus 
was noted to flatten the ventral surface of the thecal sac 
slightly.  At the L4-5 and L5-S1 levels, there were minimal 
degenerative changes.  The examiner's impression was mild 
degeneration of the lower lumbar spine.  

A review of the evidence this shows subjective complaints of 
pain and some objective evidence of arthritis of the lumbar 
spine.  Neurological evaluations have been essentially 
normal.  In the Board's view, such objective findings do not 
in any way suggest pronounced intervertebral disc syndrome, 
even considering symptoms attributed to the veteran's 
intercurrent back injury.  In fact, the February 2002 
examiner specifically found that the veteran's reports of 
pain were out of proportion to the degree of injury that the 
veteran has.

The Board is thus confronted with a conflict between the 
veteran's subjectively reported symptoms and a number of 
objective evaluations of his disability.  The Board is 
obligated under 38 U.S.C.A. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  See, e.g., Eddy v. Brown, 
9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
veteran's contentions must be evaluated by the Board in light 
of the entire record.   See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) [in evaluating the evidence and 
rendering a decision on the merits, the Board is required to 
assess the credibility, and therefore the probative value, of 
proffered evidence in the context of the record as a whole].

In addition to the inconsistencies specifically noted by the 
February 2002 examiner, the Board notes certain other 
inconsistencies in the veteran's account as compared to the 
objective evidence.  In the August 1996 VA joints 
examination, the veteran complained of chronic low back pain 
which was said to be aggravated by activity, particularly 
bending and lifting.  During testing, the veteran complained 
of "considerable" pain in all motion of the lumbosacral 
spine.  However, objectively, the examiner noted no muscle 
guarding.  The veteran's gait and balance were normal, and he 
did not wear a brace or use an assistive device for 
ambulation.  While the veteran complained that the pain is 
brought on by getting out of bed, lying down for a long 
period of time, bending and twisting, the examiner noted that 
the veteran was independent with respect to dressing and 
undressing and moving on and off of the examining table.  
Moreover, the examiner described the veteran's degenerative 
disc disease as mild.  The August 1996 spine examiner found 
the veteran to be well built and fit appearing, and his 
strength was excellent.  Objectively, according to the 
medical evidence of record there appears to be no clinically 
identified basis for the "considerable" pain reported by 
the veteran.

Also, the Board notes that an examination was attempted in 
June 2002.  However, the examiner stated that he was unable 
to examine the veteran because the veteran strongly resisted 
any range of motion testing.  The examiner seemed at a loss 
to explain the veteran's complaints of "severe acute pain" 
upon being touched.  Objectively, the examiner noted only 
"moderate spondylosis" of the lumbar spine. 

Although the veteran is competent to report his symptoms, 
like all evidence his self-reports must be evaluated in the 
light of the entire record.  Considering the findings of the 
February 2002 examiner with respect to the veteran's self-
reports not being consistent with his injury, the Board 
attaches relatively little weight to the veteran's 
statements.  It appears that behavior noted on several 
examinations represent an intentional effort on the part of 
the veteran to distort the examination results and this 
renders the veteran's subjective accounts unreliable in the 
Board's view.  

In short, the Board believes that the objective evidence of 
record, in particular clinical evaluations consistently 
showing objectively mild to moderate impairment outweighs the 
veteran's subjective assessment of his disability.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].   

(ii.)  The current schedular criteria

As discussed in greater detail above, under the revised 
provisions intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under §  4.25.  See 38 C.F.R. 4.71a, Diagnostic Code 5243 
(2003).

To warrant a 50 percent or 100 percent rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, the evidence would have to show unfavorable ankylosis 
of the entire thoracolumbar spine or of the entire spine.  
Unfavorable ankylosis is defined in the rating schedule as a 
condition in which the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  

In this case, ankylosis of the thoracolumbar spine or of the 
entire spine is not shown or even suggested by any of the 
objective evidence of record.  As discussed above, the 
veteran can freely move his spine, particularly when he is 
not being observed by examiners.  The only evidence which 
could remotely be considered to involve ankylosis of the 
spine is the June 2002 examination, in which the examiner 
stated that he was unable to examine the veteran because the 
veteran strongly resisted any range of motion testing.  In 
light of the examiner's comments, as well as the reports of 
numerous other examinations (which demonstrate good motion of 
the spine and various attempts by the veteran to portray 
himself as more disabled than he actually is), the Board 
believes that the veteran's resistance to range of motion 
testing in June 2002 amounted to a deliberate effort on the 
part of the veteran to limit back motion.     

Under the specific formula for rating intervertebral disc 
syndrome, in order for a 60 percent disability rating to be 
assigned on the basis of incapacitating episodes, the 
evidence would have to approximate a finding of 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

The record does not show any period of bed rest prescribed by 
a physician.  As noted above, the recent objective medical 
evidence shows a normal low back, with the exception of some 
arthritis.

In short, the Board dos not believe that the current 
schedular criteria for a higher rating for the service-
connected ,low back disability have been met or approximated.

In addition, the Board has considered the Court's holding in 
Mauerhan v. Principi, 16 Vet. App. 436 (2002), which provides 
that, the use of the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  However, after a review of the entire record, and 
for reasons explained above the Board has not identified 
symptoms of the type and degree contemplated for a 60 percent 
or higher disability rating.

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59(2003).  See DeLuca, supra.  In essence, 
the Board must review the record in order to determine 
whether additional disability may be assigned for functional 
loss, such as limitation of motion, incoordination, weakness, 
fatigability and the like due to pain.

During the July 1996 hearing, the veteran testified that his 
back hurt from the time he got up until he went to bed, and 
that it was constant pain.

As has been discussed at some length by the Board above, 
there is a clear divergence between the veteran's own reports 
of pain and other symptoms associated with his service-
connected low back disability and objective medical reports, 
which demonstrate little in the way of identified pathology.  
A number of medical examiners have identified what appears to 
be deliberate efforts on the part of the veteran to present 
himself as more disabled than he actually is.   

The most recent February 2003 examination shows range of 
motion of the thoracic-lumbar spine from 45 degrees of 
flexion to 15 degrees on extension, and with side bending to 
the  right and left at 15 degrees.  The veteran was noted to 
stop at the first point of pain and declined to go any 
farther.  He complained of pain at the terminal ends of 
motion.  However, the examiner could not state specifically 
the degrees of motion lost because the veteran declined to 
give a full effort.  In any event, the examiner found that 
functional impairment was rated as moderate.  

This is not the only occasion on which the veteran 
deliberately limited his motion on examination.  The November 
1997 examiner reported that the veteran refused to bend 
forward greater than 20 degrees because he said it would hurt 
him too much.  He refused to do any extension or lateral 
bends.  He rotated approximately 10 degrees, but refused to 
go any further secondary to pain.  Because the veteran 
refused to fully participate in the exam, the examiner was 
unable to objectively quantify his mobility.  The examiner 
did not specifically find that the veteran was being 
deceptive.  However, given the other findings concerning the 
discrepancy in complaints compared to objective findings and 
the examiner's caveat with respect to his ability to 
objectively quantify the veteran's mobility, the Board must 
discount the reported range of motion findings.  The Board 
also notes that the November 1997 examiner described the 
veteran's degenerative disk disease as "very mild."

The Board acknowledges that there are of record examination 
reports which 
Are suggestive of severe limitation of motion and functional 
loss due to pain.
For example, an August 2000 orthopedic assessment concluded 
that the veteran was severely limited.  However, this 
assessment appears to have been made based largely on the 
veteran's complaints of pain.  The examiner noted that the 
veteran forward flexed to about "10 to 15 degrees percent of 
normal" and lateral bends were about 10 degrees to either 
side.  Beyond this, the veteran allegedly experienced severe 
pain.  The Board notes that the examiner did not provide full 
range of motion readings, but simply noted the point of onset 
of pain.  In light of the entire record, which is replete 
with instances of the veteran deliberately exaggerating his 
low back pathology, such findings, based as they are on the 
veteran's statements, are not persuasive and are entitled to 
no weight of probative value.  

After having carefully reviewed the record, and for reasons 
stated above, the Board declines to assign additional 
disability under 38 C.F.R. §§ 4.40, 4.45 and 4.59.
 
Fenderson considerations 

As discussed above, the Court in Fenderson indicated that in 
a case, such as this, in which an appeal is taken as to the 
assignment of an initial disability rating, stated ratings 
may be considered.  

The veteran's service-connected low back disability was rated 
20 percent disabling from August 1, 1991, the day after he 
left military service, to August 28, 1996, the date of a VA 
orthopedic examination, and 40 percent thereafter (with the 
exception of a periods in late 2000 in which a temporary 
total rating was assigned under 38 C.F.R. § 4.30).  

The medical evidence of record appears to support the 
proposition that the veteran's service-connected low back 
disability has changed appreciably over the period on appeal.  
The Board finds that this change is accurately reflected in 
the assigned disability ratings.  

The Board notes that the principal change in the veteran's 
condition occurred with his 1997 intercurrent injury.  The 
current 40 percent rating is effective from August 28, 1996, 
which includes this period.  Prior to August 1996, the 
symptomatology required for 40 percent rating are not 
approximated.  This is shown the medical evidence of record 
prior to that date, including the report of an August 1991 VA 
examination which diagnosed low back pain by history, without 
radiation;  as well as few outpatient treatment records prior 
to August 1996, none documenting back pathology approximating 
the 40 percent level.  Even the August 1996 VA examination 
showed essentially normal neurological findings and a 
description of the veteran's symptoms as mild.  Based on the 
record, the Board finds that a 20 percent disability rating 
was properly assigned prior to August 28, 1996.   
After that date, there appears to be none of the symptoms 
which would allow for the assignment of a 60 percent or 
higher disability rating at any time, with the exception of 
the period in 2000 when a temporary total disability ratings 
was assigned by the RO.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected low back disorder.  The 
benefit sought on appeal is accordingly denied.

The matter of possible consideration of an extraschedular 
ratings for this and for the three other disabilities 
discussed herein will be addressed in a separate section 
below. 

2.  Entitlement to an increased disability rating for a left 
knee disorder, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased disability rating for a right 
knee disorder, currently evaluated as 10 percent disabling.

Because the evidence and the pertinent law and regulations 
governing the two service-connected knee disorders is 
similar, the Board will address the claims in a common 
discussion, noting when necessary any distinctions in the law 
or evidence.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2003); see also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).

An August 1991 VA examination contained a specific finding of 
no instability of the knees.  Moreover, the veteran was noted 
to walk with an erect carriage, good posture and a normal 
gait.  The examiner found both knees to be asymptomatic. 

During an August 1996 VA joints examination, the veteran's 
ligaments were found to be intact.  His gait and balance were 
normal.  

On VA examination in November 1997, the veteran was noted to 
wear braces on both legs.  At that time, he complained of 
occasional locking and rare giving way, on the left more than 
on the right.  However, on examination, he ambulated without 
a limp.  He was able to walk on his toes and heels, and the 
examiner found that both knees showed no instability.  A 
November 1997 follow up of the left knee showed good varus 
and valgus stability and good anterior and posterior 
stability.  

A May 1998 orthopedic clinic note shows that the ligaments 
were stable.  In October 1998 and April 1999 orthopedic 
notes, the veteran was found to have no ligamentous laxity 
bilaterally.  The October 1998 examiner thought it was likely 
at some point in the far away future that the veteran would 
need a left knee replacement, but he thought that should be 
put off for as long as possible.  

An April 2000 orthopedic evaluation shows that the veteran 
had feelings of instability for which he was wearing a hinged 
stabilized knee brace.  He said that his knee feels like it 
gives out and that it feels very unstable and he had an 
occasional episode of true locking.  However, on examination, 
his right knee was found to be stable in all planes, with 
mild pseudo laxity of the lateral collateral ligament.  A 
ligamentous examination on the left knee was normal with mild 
pseudo laxity of the lateral collateral, slightly increased 
on the left versus the right.  

The veteran underwent an arthroscopic procedure on his left 
knee in late June 2000.  

In connection with an August 2000 VA orthopedic 
examination, the veteran had about 3 to 5 degrees of valgus 
of the knee joint.  He had tenderness over the lateral joint 
line with pain referred on the McMurray sign, but the 
ligaments were found to be stable.  The left knee had both 
medial and lateral joint line tenderness, but within certain 
limits of stress, the ligaments appeared to be stable.  He 
had degenerative changes in both knees, more marked on the 
left than the right.  Although there was a relatively normal 
physiological valgus on the right, on the left it was about 
10 to 12 degrees, indicating lateral joint line problems. 

In connection with an April 2001 VA examination, the veteran 
stated that he was now more sure of his left knee since 
surgery.  He was able to come down off a curb without 
worrying about it giving away or locking.  He denied any 
giving way or locking episodes since his surgery.  He did 
have episodes of this prior to his surgery.  His main 
complaints were that his knee will not bend as far as it did 
many years ago.  On physical examination, he was noted to be 
well developed and in no acute distress.  He seemed to have 
walked with a little bit of an antalgic gait on the left 
side.  Lachman evaluation had a good end-point, bilaterally.  
He had no varus or valgus laxity on either side.  On the left 
side, a McMurray maneuver with a valgus stress with the knee 
in forced flexion caused the veteran significant lateral 
joint line pain.  He had minimal medial joint line pain with 
the opposite maneuver.  The right knee and McMurray 
evaluation was unremarkable.  

The February 2003 VA examiner noted that the veteran was 
working full time driving, and lifting up to about 100 
pounds.  He is up on his feet most of the day.  His left knee 
had a brace.  Objectively, the veteran's gait was described 
as normal.  

Pertinent law and regulations

The law and regulations pertaining to increased rating claims 
in general and to rating musculoskeletal disabilities is set 
out above, as is the schedular criteria for rating arthritis.  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

Specific schedular criteria

(i.) Limitation of knee motion

Diagnostic Code 5260 [leg, limitation of flexion of] provides 
the following levels of disability:

30% Flexion limited to 15[degrees];

20% Flexion limited to 30[degrees];

10% Flexion limited to 45[degrees];

0% Flexion limited to 60[degrees].

See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).

Diagnostic Code 5261 [leg, limitation of extension of] 
provides the following levels of disability:

50% Extension limited to 45[degrees];

40% Extension limited to 30[degrees];

30% Extension limited to 20[degrees];

20% Extension limited to 15[degrees];

10% Extension limited to 10[degrees];

0% Extension limited to 5[degrees].

See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

(ii.) Instability

Diagnostic Code 5257 [knee, other impairment of] provides the 
following levels of disability:

Recurrent subluxation or lateral instability:

30% Severe;

20% Moderate;

10% Slight.

See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

Separate ratings

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14 (2003); Fanning v. Brown, 4 Vet. App. 225 
(1993).

A veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability.  See VAOPGCPREC 23-97.  If a veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59].  VAOPGCPREC 
9-98.

Analysis

The veteran is seeking an increased disability rating for his 
service-connected right and left knee disorders.  The left 
knee is currently evaluated as 20 percent disabling and the 
right knee is each currently evaluated as 10 percent 
disabling, both under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003).  The veteran essentially contends that the 
symptomatology associated with the knee disorders is more 
severe than is contemplated by the currently assigned rating.

Mittleider concerns

In addition to the service-connected right and left knee 
disorders which are subjects of this appeal, the veteran has 
been diagnosed with various disabilities of the lower 
extremities, some of which are not service connected.  The 
veteran's service-connected disabilities of the right fibula 
and right foot are addressed elsewhere in this decision.  
Also service connected is excision residuals of a lipoma on 
the right thigh.  Not service connected are popliteal cyst, 
left knee and left achilles tendon strain. 

As discussed above, the veteran may be compensated only for 
service-connected disabilities on appeal.  However, the Board 
is precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  See Mittleider, supra.  

In this case, the Board does not believe that there is any 
significant confusion of symptomatology in the evidence of 
record.  Findings for the knees are generally distinguished 
from other findings with respect to the lower extremities.  
To the extent that such symptoms cannot be distinguished, the 
Board will consider them as part of the service connected 
right and left knee disorders.

Assignment of diagnostic code 

Both knees have been diagnosed with degenerative joint 
disease.  The left knee has also been diagnosed with internal 
derangement of the knee involving a post surgical torn 
meniscus.  

By the veteran's account, the principal manifestations of his 
knee disorders are pain, at least in part associated with 
motion, and instability.  Such symptoms have to some extent 
been confirmed on objective examination.  

The RO has applied Diagnostic Code 5257 to both knees; it 
stated in the May 2003 SSOC that it intended the 20 percent 
rating under that diagnostic code to encompass the veteran's 
varied symptomatology.   Diagnostic Code 5257 appears to be a 
catchall provision which may encompass many disabilities not 
otherwise provided for in the rating schedule.  As such, it 
appears to be the most appropriate choice.  No other 
diagnostic code involving the knee aptly describes the 
symptoms which have been identified.  There is no ankylosis 
or dislocation of cartilage.  To the extent that there is 
impairment of the right fibula, this has been separately 
service connected and will be dealt with by the Board below.      

However, the Board is mindful of the Court's holding in 
Esteban and the specific guidance provided by VA's General 
counsel that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, provided that any separate rating must be based 
upon additional disability.  See VAOPGCPREC 23-97.  The Board 
believes that, given the medical evidence in this case, 
separate ratings under Diagnostic Codes 5257 and 5003 should 
be considered.  

Schedular rating

(i.) Instability

To warrant a 10 percent disability rating under Diagnostic 
Code 5257, the evidence must show knee impairment due to 
subluxation or lateral instability that is mild.  To warrant 
a 20 percent rating, the evidence must show moderate 
impairment.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31 (2003).

The Board has reviewed the record and for reasons expressed 
immediately below finds that the evidence is consistent with 
no more than a 10 percent disability rating on the basis of 
slight lateral instability and subluxation of the veteran's 
left knee and no more than a noncompensable rating for the 
right knee in the absence of any such findings.  
 
Prior to the arthroscopic procedure that was conducted on the 
veteran's left knee in 2000, the evidence quite consistently 
shows that both knees have been stable.  The Board can 
identify no medical findings consistent with subluxation of 
either knee.  
While the April 2000 orthopedic examiner noted "mild 
pseudolaxity," on examination, he described the right knee 
as stable in all planes.  There is no subsequent evidence 
indicating any laxity, subluxation of other instability of 
the right knee.  Based on the consistent findings of no 
instability of the right knee, the Board believes that a 
compensable rating is not warranted.  See 38 C.F.R. § 4.31.  

With respect to the left knee, the Board notes the finding of 
the August 2000 orthopedic examination that the veteran had a 
valgus on the left of 10 to 12 degrees, indicating lateral 
joint line problems.  While such a finding does not 
specifically identify a problem with stability, and such a 
finding was not explicitly made by the examiner, in the 
Board's view, it is at least suggestive of some instability.  
The Board believes that this finding brings the evidence with 
respect to the presence of at least mild instability into 
relative balance.  In such cases, the benefit of the doubt is 
to be afforded the veteran.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2003) [reasonable doubt to be 
resolved in veteran's favor].  The Board therefore believes 
that such symptoms support a 10 percent disability rating 
based on lateral instability that is mild.  Given the absence 
of any explicit finding of instability of the left knee, a 
higher rating of 20 percent for a moderate level of 
instability is not warranted.  

(ii.) Degenerative changes

The Board will now look that the matter of the degenerative 
changes in both knees in light of Esteban and VAOPGCPREC 23-
97. 

The Board has reviewed the evidence of record in light of 
Diagnostic Codes 5003, 5260 and 5261and finds that a 10 
percent disability rating on the basis of limitation of 
motion is warranted for the left knee.  A compensable 
disability rating is not warranted for the right knee on the 
basis of limitation of motion.  However, as will be discussed 
in more detail below, a 10 percent rating is warranted for 
the right knee based on x-ray evidence of arthritis.

To warrant a 10 percent rating on the basis of limitation of 
motion of the knee, the evidence must show either that 
flexion is limited to 45 degrees or that extension is limited 
to 10 degrees.  Normal range of motion of the knee is 0 
degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate II (2003).

During the August 1996 VA joints examination, range of motion 
of the right knee was measured from zero to 140 degrees.  On 
the left, the range of motion was measured from zero to 125 
degrees.  During the November 1997 VA examination, the 
veteran had range of motion from 0 to 140 degrees 
bilaterally.  A May 1998 orthopedic clinic note shows full 
extension and full range of motion.  An October 1998 
orthopedic note shows motion from 5 to 110 degrees 
bilaterally.  In an April 1999 orthopedic note, the veteran 
had range of left knee motion from 0 to 120 degrees.  

During the August 2000 VA orthopedic examination, the left 
knee had range of movement from 10 to 65 degrees.  However, 
the examiner noted that it was only six weeks since the 
veteran's left knee operation.  

During the April 2001 VA examination, the left knee could be 
flexed to about 100 degrees.  The right knee could be flexed 
to about 125 degrees.  

Based on the above findings, the most severe limitation of 
flexion recorded, [excluding the periods from July 7, 2000 to 
September 1, 2000 and from December 5, 2002 to February 1, 
2003 when the veteran was in receipt of temporary 100 percent 
ratings for his left knee], was 100 degrees on the left and 
120 degrees on the right.  Based on rating schedule, such 
measurements warrant noncompensable ratings.  The most severe 
findings for extension are 0 degrees on the right and 10 
degrees on the left.  Accordingly, based on simple 
application of the rating schedule, a 10 percent rating is 
warranted for the left knee on the basis of limited 
extension.  

Application of the rating schedule shows that a 
noncompensable rating is warranted for the right knee.  As 
noted above, the most significant limitation of flexion was 
120 degrees; there has been no finding of limitation of 
extension.  These findings clearly do not meet the schedular 
criteria for a compensable level of disability to be assigned 
under either Diagnostic Code 5260 or Diagnostic Code 5261.  

The evidence clearly shows that there is objectively 
confirmed limitation of motion of the right knee which is 
noncompensable.  Because there is x-ray evidence of arthritis 
of the right knee, by operation of Diagnostic Code 5003 a 10 
percent rating may be assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  

As discussed above, a 10 percent rating is warranted for the 
left knee based on limitation of motion; the provision of 
Diagnostic Code 5003 discussed immediately above is therefor 
not operative with respect to the left knee.  See also 
38 C.F.R. § 4.14 (2003) [the evaluation of the same 
disability under various diagnoses is to be avoided].

Additional comments

The Board has considered the Court's holding in Mauerhan, 
supra.  However, after a review of the entire record, the 
Board has not identified symptoms of the type and degree 
contemplated for a rating in excess of 10 percent rating for 
the right knee, or in excess of a 20 percent rating for the 
left knee.  

The Board acknowledges that the August 2000 VA orthopedic 
examiner described the veteran as "severely limited".  
However, the examiner did not diagnose or describe severe 
instability of either knee.  Indeed, he found both knees to 
be stable.  While range of motion findings for the left knee 
reported on this examination are considerably worse than is 
reported elsewhere, the Board notes (as the examiner did), 
that this evaluation was conducted only six weeks after the 
veteran's left knee operation.  Indeed, this period of time 
is covered by a temporary 100 percent rating which was 
assigned by the RO under the provisions of 38 C.F.R. § 4.30.

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected right and 
left knee symptomatology.  However, as with the back 
disorder, the Board attaches diminished weight to the 
veteran's statements in regard to his symptoms.  This appears 
to be additionally supported by a finding of the April 2001 
examiner that the veteran was "quite histrionic".  Although 
the veteran is competent to report his knee symptoms, like 
all evidence his self-reports must be evaluated in the light 
of the entire record.  The Board believes that the objective 
evidence of record, which has been evaluated in detail above, 
is more persuasive than the veteran's statements.  

DeLuca considerations 

During the August 1996 VA joints examination, the veteran 
described pain in both knees, aggravated by walking and 
standing.  During the April 2001 VA examination, the veterans 
stated that he could walk approximately 15 to 20 minutes 
before he begins to get an ache in the knee.  He stated that 
he cannot jog, which he used to be able to do, and he also 
has problems doing leg presses and extension in the gym, 
which he used to be able to do.     

After having carefully reviewed the record, the Board finds 
no basis on which to award a higher rating based on 
additional impairment due to pain, weakness, incoordination 
or fatigability.  Although the Board has considered the 
veteran's reports of pain, with respect to general functional 
impairment, the veteran's gait was noted to be normal by the 
August 1991, August 1996, November 1997 and February 2003 
examiners.  In particular, the April 2001 examiner found that 
while pain was associated with full flexion and extension of 
both knees, the veteran could apparently flex his right knee 
to 125 degrees and the left to 100 degrees without pain.    

With respect to weakness, the April 1999 examiner noted that, 
while the veteran was somewhat weak in the quads, he was 
still able to do a lot of his normal activities.  The April 
2000 orthopedic examiner noted a moderate obvious quadriceps 
atrophy in his left quad versus the right side.  However, he 
found that while there appears to be some weakness and 
atrophy, particularly in the left leg, it does not appear to 
seriously limit the veteran's activities.  The Board finds it 
significant that the February 2003 VA examiner noted that the 
veteran was working full time driving, and lifting up to 
about 100 pounds.  He was up on his feet most of the day.    

In sum, the Board has identified no manifestations of either 
knee disability which would allow for the assignment of 
additional disability under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  

Fenderson considerations 

The veteran's left knee disability has been rated as 10 
percent disabling effective from August 1, 1991, the day 
after he left service, and 20 percent from April 19, 2000, 
the date of a VA orthopedic evaluation which has been 
referred to above [with the exception of two periods in which 
temporary total ratings were assigned].  The right knee 
disability has been rated 10 percent disabling for the entire 
period after August 1, 1991.   

In this case, there appears to have been none of the symptoms 
which would allow for the assignment of a rating higher than 
10 percent for the left knee prior to April 19, 2000.  Prior 
to the April 2000 orthopedic evaluation, the evidence showed 
that the veteran's left knee had no instability.  At the time 
of the April 2000 evaluation, the veteran reported feelings 
of instability for which he was wearing a hinged stabilized 
knee brace.  The first evidence supporting a compensable 
rating for limitation of motion did not appear until the 
April 2001 examination, in which the veteran was shown to be 
limited on extension of the left knee to 10 degrees.  
There appears to have been no symptoms which would allow for 
the assignment of a rating higher than 10 percent for the 
veteran's right knee at any time during the period here under 
consideration.  Based on the record, the Board finds that a 
10 percent disability rating is properly assigned for the 
right knee for the entire period.  A 10 percent rating is 
properly assigned the veteran's left knee for the period 
prior to April 19, 2000, with a 20 percent rating thereafter.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to increased 
ratings for his service-connected right and left knee 
disabilities, even taking into consideration separate ratings 
under VAOPGCPREC 23-97.  The benefits sought on appeal are 
accordingly denied.



4.  Entitlement to an increased disability rating for a right 
fibula disorder, currently evaluated as noncompensably 
disabling.

The veteran is also seeking an increased disability rating 
for his service-connected right fibula disorder, which is 
currently evaluated as noncompensably disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003). 

Pertinent law and regulations

Diagnostic Code 5262 [tibia and fibula, impairment of] 
provide the following levels of disability:

40% Nonunion of, with loose motion, requiring brace;

Malunion of:

30% With marked knee or ankle disability;

20% With moderate knee or ankle disability;

10% With slight knee or ankle disability.

38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).

See also 38 C.F.R. § 4.31, discussed above, which permits the 
assignment of a noncompensable rating when the requirements 
for a compensable evaluation are not met.

Factual background

On examination in August 1991, the veteran had no deformity of 
the right ankle.  Range of motion was described as normal, and 
the veteran was noted to walk with an erect carriage, good 
posture, and normal gait. 

During an August 1996 examination, the veteran complained of 
chronic pain in the right ankle which was aggravated by 
walking and standing.  Range of motion of the right ankle was 
from zero degrees of dorsiflexion to 40 degrees of plantar 
flexion.  See 38 C.F.R. § 4,71, Plate II.  No fusion or 
deformity of the ankle was noted.  X-rays showed a normal 
right ankle.  The veteran's gait and balance were normal and 
propulsive force was within the limits of normal.  

A November 1997 VA examiner noted that the veteran ambulated 
without a limp.  He was able to walk on his toes and heels.  
There was no swelling or erythema of the right ankle.  The 
foot was mobile and supple.  The veteran had 30 degrees of 
dorsiflexion and 40 degrees of plantar flexion, described as 
full motion.  
The diagnosis was right ankle stiffness and minimal pain.  

An August 2000 examiner noted that the veteran could heel and 
toe walk without any difficulty.  On examination of the right 
foot, the ankle and subtalar joint had full range of 
movement.  There was swelling in the anterolateral aspect of 
the ankle joint and there was tenderness in this area.  No 
acute abnormality was seen of the right ankle.

A March 2003 examiner noted a mild loss in degrees of motion, 
described as dorsiflexion 5 degrees, plantar flexion 10 
degrees.  Otherwise, the right ankle was found to be within 
normal limits.  X-rays were normal.  

Analysis

Mittleider concerns

As noted above, there area number of other disabilities 
involving the veteran's right lower extremity, including the 
right knee disability which has been discussed immediately 
above and a right foot disability which will be addressed 
immediately below.    

The Board does not believe that there is any significant 
confusion of symptomatology in the evidence of record.  
Findings for the right fibula and ankle are generally 
distinguished from other findings.  

Assignment of diagnostic code 

The veteran has been diagnosed with fracture residuals of the 
right distal fibula.  Surgery was performed following the 
fracture for removal of the accessory navicular bone; the 
August 1996 and August 2000 examiners described a well-healed 
and nontender scar.  By the veteran's account, the principal 
manifestations of his right fibula disorder are pain and 
limitation of motion.  In August 2000, he stated that he 
suddenly gets pain in the ankle which prevents him from 
weightbearing for a few minutes; after a while, it gradually 
is relieved.  

The RO has rated the veteran's fracture residuals under 
38 C.F.R. § 4.71a, Diagnostic Code 5262 [impairment of tibia 
and fibula].  This diagnostic code obviously encompasses 
fracture residuals of the fibula.

Diagnostic Code 5271 arguably appears to be appropriate 
because it deals with limitation of ankle motion.  However, 
that diagnostic code is not as favorable to the veteran as is 
the currently assigned Diagnostic Code 5262, as it requires 
evidence of moderate limitation of ankle motion for a 10 
percent rating.  Diagnostic Code 5262 requires only slight 
ankle disability for a 10 percent rating.  None of the other 
leg or ankle codes describe the veteran's service-connected 
disability.  

The Board notes that the November 1997 examiner found no 
evidence of degenerative changes on x-ray or leg length 
discrepancy.  X-rays of the right ankle in March 2003 were 
normal.  Therefore, a rating under Diagnostic Code 5003 for 
arthritis is not appropriate, nor is a rating under 
Diagnostic Code 5275 [shortening of the lower extremity].  
Although a post-surgical scar is present, it has not been 
described as symptomatic.  Thus application of the diagnostic 
codes involving scars under 38 C.F.R. § 4.118 would not avail 
the veteran.  

Accordingly, Diagnostic Code 5262 is the most appropriate as 
to this issue and the Board will apply it below.

Schedular rating

To warrant a compensable disability rating under Diagnostic 
Code 5262, the evidence must show malunion of the tibia and 
fibula with slight knee or ankle disability.  As discussed in 
detail above, the veteran's right knee disability has been 
assigned a separate rating and the right knee will therefore 
will not be considered here.  See 38 C.F.R. § 4.14 (2003).

The medical evidence of record, reported above, shows no 
right ankle pathology until the report of the March 2003 VA 
examination.  Although otherwise normal, the examiner noted 
"mild" loss of right ankle motion [dorsiflexion 15 degrees 
vs. the normal 20 degrees; plantar flexion 35 degrees vs. the 
normal 45 degrees, see 38 C.F.R. § 4.71, Plate II].   The 
Board believes that such limitation of right ankle motion, 
although minimal, is "slight" within the meaning of 
Diagnostic Code 5262 and allows for the assignment of a 10 
percent rating.  The evidence is overwhelming that greater 
degrees of right ankle impairment, which would allow for the 
assignment of higher ratings, is not demonstrated.    

In summary, based on the scheduler criteria, the Board finds 
a basis on which to assign a compensable rating.  To that 
extent only, the claim is granted.

DeLuca considerations 

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003).  See DeLuca, supra.  The veteran has 
complained of right ankle pain.  However, with the exception 
of the mild limitation of motion noted above, there has been 
no functional loss ascribed to the fracture residuals, and 
the veteran himself has pointed to no manifestations of his 
disability which would allow for the assignment of additional 
disability under 38 C.F.R. §§ 4.40 and 4.45 (2003).  
Accordingly, the Board will not assign a higher disability 
evaluation on the basis of additional functional loss under 
38 C.F.R. §§ 4.40 and 4.45 (2003).

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right fibula disability has not changed appreciably from the 
time he left service until the March 10, 2003 examination.  
As noted above, there appears to have been none of the 
symptoms which would allow for the assignment of a 
compensable disability rating at any time prior to that date.  
Based on the record, the Board finds that the increased 
rating should be assigned effective March 10, 2003.   

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence allows for the 
assignment of a 10 percent disability rating for the 
veteran's service-connected right fibula disorder, effective 
March 10, 2003.  The benefit sought on appeal is accordingly 
granted to that extent.

Extraschedular ratings

The RO concluded that referral of these issue to appropriate 
VA officials for consideration of extraschedular evaluations 
was not warranted.  Since this matter has been adjudicated by 
the RO, the Board will consider the provisions of 38 C.F.R. § 
3.321(b)(1) (2003).  See VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

While there is no question that his disabilities of the 
lumbar spine, knees and right fibula do have an impact on his 
employment, such impact is contemplated in the ratings 
currently assigned.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his service connected 
disabilities result in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  With respect to employment, the February 2003 VA 
examiner noted that the veteran was working full time as a 
mechanic and was lifting up to 100 pounds.  There is no 
evidence to the contrary.
With respect to hospitalizations, the Board again notes that 
the veteran has undergone surgical procedures on his left 
knee and back in 2000 and in 2002. 
The evidence does not show that hospitalizations or surgical 
procedures have been frequent.  Temporary 100 percent ratings 
were assigned for those periods.  The Board has been unable 
to identify any other factor consistent with an exceptional 
or unusual disability picture, and the veteran has pointed to 
none.

In short, a preponderance of the evidence supports the 
proposition that the veteran's service-connected disabilities 
do not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2003).  Accordingly, an extraschedular evaluation is not 
warranted.



5.  Entitlement to an increased disability rating for a right 
foot disorder, currently evaluated as noncompensably 
disabling.

6.  Entitlement to an increased disability rating for left 
bicipital tendonitis, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased disability rating for right 
bicipital tendonitis, currently evaluated as 10 percent 
disabling.

Pertinent law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2003).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204(a) (2003).  

Except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  They must include the 
name of the veteran, the name of the claimant or appellant if 
other than the veteran (e.g., a veteran's survivor, a 
guardian, or a fiduciary appointed to receive VA benefits on 
an individual's behalf), the applicable Department of 
Veterans Affairs file number, and a statement that the appeal 
is withdrawn.  If the appeal involves multiple issues, the 
withdrawal must specify that the appeal is withdrawn in its 
entirety, or list the issue(s) withdrawn from the appeal.  38 
C.F.R. § 20.204(b)(1) (2003).

Appeal withdrawals should be filed with the agency of 
original jurisdiction until the appellant or representative 
filing the withdrawal receives notice that the appeal has 
been transferred to the Board.  Thereafter, withdrawals are 
filed with the Board.  38 C.F.R. § 20.204(b)(2) (2003).

Until the appeal is transferred to the Board, an appeal 
withdrawal is effective when received by the agency of 
original jurisdiction.  Thereafter, it is not effective until 
received by the Board.  A withdrawal received by the Board 
after the Board issues a final decision under Rule 1100(a) (§ 
20.1100(a) of this part) will not be effective.  38 C.F.R. 
§ 20.204(b)(3) (2003).

Withdrawal of an appeal will be deemed a withdrawal of the 
Notice of Disagreement and, if filed, the Substantive Appeal, 
as to all issues to which the withdrawal applies.  Withdrawal 
does not preclude filing a new Notice of Disagreement and, 
after a Statement of the Case is issued, a new Substantive 
Appeal, as to any issue withdrawn, provided such filings 
would be timely under these rules if the appeal withdrawn had 
never been filed.  38 C.F.R. § 20.204(c) (2003).

Analysis

The facts with respect to these claims are undisputed.  At 
his July 1996 hearing, the veteran's representative informed 
the hearing officer that the veteran wished to withdraw his 
appeal with respect to all but five of the fifteen issues 
then on appeal.  On the same day, a VA Form 21-4138 was 
submitted on behalf of the veteran enumerating the issues to 
be withdrawn.  Among the issues listed were bicipital 
tendonitis of the right and left shoulder and a right foot 
disorder.  The withdrawal was properly executed within the 
requirements enumerated under 38 C.F.R. § 20.204.  It was 
signed by the veteran, it contained his claim number and 
clearly stated which issues were withdrawn.  Moreover, the 
withdrawal was properly filed with the agency of original 
jurisdiction, as the appeal had not yet been transferred to 
the Board.  By the provisions of 38 C.F.R. § 20.204 (b)(2), 
the withdrawal became effective when received by the agency 
of original jurisdiction, i.e., July 12, 1996.  

In October 1996, the veteran submitted another VA Form 21-
4138, stating that he wished to rescind the withdrawal of his 
appeals.  His reason was that he felt he had been given bad 
advice by his representative and that upon further 
consultation, he decided that he wanted to continue with all 
the issues.  

By the veteran's own statement, it is clear that, at the time 
of the July 1996 submission, he intended to withdraw his 
appeals as to these issues.  He properly communicated that 
intent to the RO in writing in the format mandated by 
38 C.F.R. § 20.204.  Therefore, as of that date, the 
veteran's appeals as to these issues have ceased to exist.  
See Hanson v. Brown, 9 Vet. App. 29 (1996) [when a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable].  

The veteran in essence is contended that the withdrawal of 
his appeals as to these three issues can be rescinded.  
However, it is clear that once these appeals ceased to exist, 
on July 12, 1996, there is no action on the part of the 
veteran or VA which can serve to revive them.  The Board 
notes that there is no provision in the regulations for 
retraction of a withdrawal once effected.  The October 1996 
submission purporting to rescind the prior withdrawal cannot 
not serve to revive the appeals.    As noted above, such an 
claim is no longer viable.  

As discussed above, the regulations pertaining to withdrawal 
of appeals do allow for another appeal to then be filed as to 
the same issue, provided that such filings are timely. In 
this case, however, the period for perfecting another appeal 
of the March 1992 rating decision had long since expired at 
the time of the October 1996 submission.  In the interim, a 
July 1995 rating decision was issued which denied increased 
ratings as to all three issues; however, the October 1996 VA 
Form 21-4138 came more than a year after the July 1995 rating 
decision was issued and is therefore not a timely notice of 
disagreement with respect to that decision.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 20.302.  

The Board notes that in its August 1999 remand, the Board 
remanded these three issue without determining whether it had 
jurisdiction over them.  The Board does not believe, however, 
that by so doing it is therefore now precluded from 
dismissing these issues on the basis that the appeals were 
withdrawn in 1996.  The Board notes that a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of an appeal.  See 38 
C.F.R. § 20.1100(b) (2003).  While the Board regrets any 
confusion the August 1999 remand may have caused the veteran, 
there appears to be no other option in this case.  Indeed, by 
the wording of the regulations and the Court's holding in 
Hanson, the Board appears to have no discretion in the 
matter.  The veteran submitted a properly executed withdrawal 
of these issues.  At the moment the withdrawal was received 
at the RO, the claims ceased to exist.  

As there remain no allegations of errors of fact or law for 
appellate consideration, the Board does not have jurisdiction 
to review these appeals and they are dismissed without 
prejudice to refiling.  See 38 U.S.C.A. § 7105 (West 2002) 
[the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed].  


ORDER

Entitlement to an increased evaluation for the veteran's low 
back disability is denied.

Entitlement to an increased evaluation for the left knee 
disability is denied.

Entitlement to an increased evaluation for the right knee 
disability is denied.

Entitlement to an increased evaluation of 10 percent for the 
right fibula disorder is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

The appeal of the claim of entitlement to an increased 
disability rating for the right foot disorder is dismissed.

The appeal of the claim of entitlement to an increased 
disability rating for left bicipital tendonitis is dismissed.



The appeal of the claim of entitlement to an increased 
disability rating for right bicipital tendonitis is 
dismissed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

